 



Exhibit 10.1
HORIZON OFFSHORE, INC.
2005 STOCK INCENTIVE PLAN
(as amended and restated as of May 23, 2007)
     1. Purpose. The purpose of the 2005 Stock Incentive Plan (this “Plan”) of
Horizon Offshore, Inc. (“Horizon”) is to increase stockholder value and to
advance the interests of Horizon and its subsidiaries (collectively, the
“Company”) by furnishing a variety of equity incentives (the “Incentives”)
designed to attract, retain and motivate officers, employees, directors,
consultants and advisors and to strengthen the mutuality of interests between
such persons and Horizon’s stockholders. Incentives may consist of options to
purchase shares of Horizon’s common stock (the “Common Stock”), stock
appreciation rights, shares of restricted stock, restricted stock units or other
stock-based awards, the value of which is based upon the value of the Common
Stock, all on terms determined under this Plan. As used in this Plan, the term
“subsidiary” means any corporation, limited liability company or other entity of
which Horizon owns (directly or indirectly) within the meaning of Section 424(f)
of the Internal Revenue Code of 1986, as amended (the “Code”), 50% or more of
the total combined voting power of all classes of stock, membership interests or
other equity interests issued thereby.
     2. Administration.
     2.1 Composition. This Plan shall be administered by the compensation
committee of the Board of Directors of Horizon, or by a subcommittee of the
compensation committee. The committee or subcommittee that administers this Plan
shall hereinafter be referred to as the “Committee.” The Committee shall consist
of not fewer than two members of the Board of Directors, each of whom shall
(a) qualify as a “non-employee director” under Rule 16b-3 under the Securities
Exchange Act of 1934 (the “1934 Act”), or any successor rule, and (b) qualify as
an “outside director” under Section 162(m) of the Code and the regulations
thereunder (collectively, “Section 162(m)”).
     2.2 Authority. The Committee shall have authority to award Incentives under
this Plan, to interpret this Plan, to establish any rules or regulations
relating to this Plan that it determines to be appropriate, to enter into
agreements with or provide notices to participants as to the terms of the
Incentives (the “Incentive Agreements”) and to make any other determination that
it believes necessary or advisable for the proper administration of this Plan.
Its decisions concerning matters relating to this Plan shall be final,
conclusive and binding on the Company and participants. The Committee may
delegate its authority hereunder to the extent provided in Section 3.
     3. Eligible Participants. Employees and officers of the Company (including
officers who also serve as directors of the Company) and consultants and
advisors to the Company shall become eligible to receive Incentives under this
Plan when designated by the Committee. Employees may be designated individually
or by groups or categories, as the Committee deems appropriate. With respect to
participants not subject to Section 16 of the 1934 Act or Section 162(m),
(i) the Committee may delegate to the chief executive officer of Horizon its
authority to designate participants, to determine the type, size and terms of
the Incentives to

1



--------------------------------------------------------------------------------



 



be received by these participants, to determine any performance objectives for
these participants and to approve or authorize the form of Incentive Agreement
governing such Incentives and (ii) following any grants of Incentives pursuant
to such delegated authority, the chief executive officer of Horizon or any
officer designated by him may exercise any powers of the Committee under this
Plan to accelerate vesting or exercise periods, to terminate restricted periods,
to waive compliance with specified provisions or to otherwise make
determinations contemplated hereunder with respect to such Incentives; provided,
however, that in no event may (A) the chief executive officer grant stock
options at an exercise price less than the Fair Market Value of a share of
Common Stock on the later of the date of grant or the date the participant
commences employment with the Company, unless otherwise determined by the
Committee (subject to the limitations in Section 5.1), (B) any person other than
the Committee make any of the determinations set forth in Section 4.5, 11.11 or
Section 11.12, or (C) any person take any action that the Committee lacks the
authority to take hereunder. Directors who are not also employees of the Company
(“Outside Directors”) may participate in the Plan only as specifically provided
in Section 12 hereof.
     4. Shares Subject to this Plan. The shares of Common Stock with respect to
which Incentives may be granted under this Plan shall be subject to the
following:
     4.1 Type of Common Stock. The shares of Common Stock with respect to which
Incentives may be granted under this Plan may be currently authorized but
unissued shares or shares currently held or subsequently acquired by the Company
as treasury shares, including shares purchased in the open market or in private
transactions.
     4.2 Maximum Number of Shares. Subject to the other provisions of this
Section 4, the maximum number of shares of Common Stock that may be delivered to
participants and their beneficiaries under this Plan shall be 2,800,000 shares
of Common Stock.
     4.3 Share Counting. To the extent any shares of Common Stock covered by an
Incentive are not delivered to a participant or beneficiary because the
Incentive is forfeited or canceled, or the shares of Common Stock are not
delivered because the Incentive is paid or settled in cash, such shares shall
not be deemed to have been delivered for purposes of determining the maximum
number of shares of Common Stock available for delivery under Section 4.2 or
4.4(c). In the event that shares of Common Stock are issued as Incentives and
thereafter are forfeited or reacquired by the Company pursuant to rights
reserved upon issuance thereof, such forfeited and reacquired Shares may again
be issued under this Plan. All shares to which a stock appreciation right
relates (not only the net shares) shall be counted against the shares issuable
through the Plan, except as otherwise provided above.
     4.4 Limitations on Number of Shares. Subject to Section 4.5, the following
additional limitations are imposed under this Plan:
     (a) The maximum number of shares of Common Stock that may be issued upon
exercise of stock options intended to qualify as incentive stock options under
Section 422 of the Code shall be 200,000 shares.

2



--------------------------------------------------------------------------------



 



     (b) The maximum number of shares of Common Stock that may be covered by
Incentives granted under this Plan to any one individual during any one
calendar-year period shall be 300,000.
     (c) If, after shares have been earned under an Incentive, the delivery is
deferred, any additional shares attributable to dividends paid during the
deferral period shall be disregarded for purposes of the limitations of this
Section 4.
     4.5 Adjustment.
     (a) In the event of any recapitalization, reclassification, stock dividend,
stock split, combination of shares or other change in the Common Stock, all
limitations on numbers of shares of Common Stock provided in this Plan and the
number of shares of Common Stock subject to outstanding Incentives shall be
equitably adjusted in proportion to the change in outstanding shares of Common
Stock. In addition, in the event of any such change in the Common Stock, the
Committee shall make any other adjustment that it determines to be equitable,
including adjustments to the exercise price of any option or the base price of
any stock appreciation right and any per share performance objectives of any
Incentive in order to provide participants with the same relative rights before
and after such adjustment.
     (b) If the Company merges, consolidates, sells all of its assets or
dissolves and such transaction is not a Change of Control, as defined in
Section 11.12 (each of the foregoing a “Fundamental Change”), then thereafter
upon any exercise or payout of an Incentive theretofore granted the participant
shall be entitled to receive (i) in lieu of shares of Common Stock previously
issuable thereunder, the number and class of shares of stock and securities to
which the participant would have been entitled pursuant to the terms of the
Fundamental Change if, immediately prior to such Fundamental Change, the
participant had been the holder of record of the number of shares of Common
Stock subject to such Incentive or (ii) in lieu of payments based upon Common
Stock previously payable thereunder, payments based on any formula that the
Committee determines to be equitable in order to provide participants with
substantially equivalent rights before and after the Fundamental Change. In the
event any such Fundamental Change causes a change in the outstanding Common
Stock, the aggregate number of shares available under the Plan may be
appropriately adjusted by the Committee in its sole discretion, whose
determination shall be conclusive.
     5. Stock Options. The Committee may grant incentive stock options (as such
term is defined in Section 422 of the Code) or non-qualified stock options. Any
option that is designated as a non-qualified stock option shall not be treated
as an incentive stock option. Each stock option granted by the Committee under
this Plan shall be subject to the following terms and conditions:

3



--------------------------------------------------------------------------------



 



     5.1 Price. The exercise price per share shall be determined by the
Committee, subject to adjustment under Section 4.5; provided that in no event
shall the exercise price be less than the Fair Market Value (as defined below)
of a share of Common Stock on the date of grant, except in the case of a stock
option granted in assumption of or in substitution for an outstanding award of a
company acquired by the Company or with which the Company combines.
     5.2 Number. The number of shares of Common Stock subject to the option
shall be determined by the Committee, subject to the limitations and adjustments
provided in Section 4.
     5.3 Duration and Time for Exercise. Subject to earlier termination as
provided in Sections 11.4 and 11.12, the term of each stock option shall be
determined by the Committee, but may not exceed ten years. Each stock option
shall become exercisable at such time or times during its term as shall be
determined by the Committee. The Committee may accelerate the exercisability of
any stock option at any time.
     5.4 Conditions to Exercise. The Committee may, in its discretion, provide
that a stock option cannot be exercised unless one or more performance goals are
achieved, including any of those specified in Section 10.
     5.5 Manner of Exercise.
     (a) A stock option may be exercised, in whole or in part, by giving written
notice to the Company, specifying the number of shares of Common Stock to be
purchased. The exercise notice shall be accompanied by tender of the full
purchase price for such shares, which may be paid or satisfied by (i) cash;
(ii) check; (iii) delivery of shares of Common Stock, which shares shall be
valued for this purpose at the Fair Market Value on the business day immediately
preceding the date such option is exercised and, unless otherwise determined by
the Committee, shall have been held by the optionee for at least six months;
(iv) delivery of irrevocable written instructions to a broker approved by the
Company (with a copy to the Company) to immediately sell a portion of the shares
issuable under the option and to deliver promptly to the Company the amount of
sale proceeds (or loan proceeds if the broker lends funds to the participant for
delivery to the Company) to pay the exercise price; (v) in such other manner as
may be authorized from time to time by the Committee; or (vi) any combination of
the preceding, equal in value to the full amount of the exercise price; provided
that all such payments shall be made or denominated in United States dollars.
     (b) Notice under the preceding paragraph may be delivered by telecopy,
electronic mail or any similar form of transmission, provided that the exercise
price of such shares is received by the Company via wire transfer or other means
on or before the day such transmission is received by the Company. The notice
shall specify the manner in which the certificates for such shares are to be
delivered.

4



--------------------------------------------------------------------------------



 



     (c) An option to purchase shares of Common Stock in accordance with this
Plan shall be deemed to have been exercised immediately prior to the close of
business on the first business date on which the Company has received both
(i) written notice of such exercise and (ii) payment in full of the exercise
price for the number of shares for which options are being exercised.
     (d) In the case of delivery of an uncertified check, no shares shall be
issued until the check has been paid in full.
     (e) Prior to the issuance of shares of Common Stock upon the exercise of a
stock option, a participant shall have no rights as a stockholder.
     5.6 Repricing. Except for adjustments pursuant to Section 4.5 or actions
taken by the Committee pursuant to Section 11.12(c), unless approved by the
stockholders of the Company, (a) the exercise price for any outstanding option
granted under this Plan may not be decreased after the date of grant and (b) an
outstanding option that has been granted under this Plan may not, as of any date
that such option has an exercise price that is greater than the then current
Fair Market Value of a share of Common Stock, be surrendered to the Company as
consideration for anything of value, including the grant of a new option with a
lower exercise price, another Incentive, a cash payment or Common Stock.
     5.7 Incentive Stock Options. Notwithstanding anything in this Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options that are intended to qualify as incentive stock options.
     (a) Any incentive stock option authorized under this Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain or be deemed to contain all provisions
required in order to qualify the options as incentive stock options;
     (b) All incentive stock options must be granted within ten years from the
date on which this Plan was adopted by the Board of Directors;
     (c) No incentive stock option shall be granted to any participant who, at
the time such option is granted, would own (within the meaning of Section 422 of
the Code) stock possessing more than 10% of the total combined voting power of
all classes of stock of the corporation that employs such participant or its
parent or subsidiary corporation; and
     (d) The aggregate Fair Market Value (determined with respect to each
incentive stock option as of the time such incentive stock option is granted) of
the Common Stock with respect to which incentive stock options are exercisable
for the first time by a participant during any calendar year (under this Plan or
any other plan of the Company) shall not exceed $100,000. To the extent that
such limitation is exceeded, such options shall not be treated, for federal
income tax purposes, as incentive stock options.

5



--------------------------------------------------------------------------------



 



     6. Restricted Stock.
     6.1 Grant of Restricted Stock. An award of restricted stock may be subject
to the attainment of specified performance goals or targets, restrictions on
transfer, forfeitability provisions and such other terms and conditions as the
Committee may determine, subject to the provisions of this Plan. To the extent
restricted stock is intended to qualify as “performance-based compensation”
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 10 and meet the additional
requirements by imposed by Section 162(m).
     6.2 Restricted Period. At the time an award of restricted stock is made,
the Committee shall establish a period of time during which the transfer of the
shares of restricted stock shall be restricted (the “Restricted Period”). Each
award of restricted stock may have a different Restricted Period. A Restricted
Period of at least three years is required for each award of restricted stock,
except that if vesting of the shares is subject to the attainment of specified
performance goals, the Restricted Period may be one year or more. Incremental
periodic vesting of portions of the award during the Restricted Period is
permitted. Unless otherwise provided in the Incentive Agreement, the Committee
may in its discretion declare the Restricted Period terminated upon a
participant’s death, disability, retirement or other termination by the Company
and permit the sale or transfer of the restricted stock. The expiration of the
Restricted Period shall also occur as provided under Section 11.12 upon a Change
of Control.
     6.3 Escrow. The participant receiving restricted stock shall enter into an
Incentive Agreement with the Company setting forth the conditions of the grant.
Certificates representing shares of restricted stock shall be registered in the
name of the participant and deposited with the Company, together with a stock
power endorsed in blank by the participant. Each such certificate shall bear a
legend in substantially the following form:
The transferability of this certificate and the shares of Common Stock
represented by it is subject to the terms and conditions (including conditions
of forfeiture) contained in the Horizon Offshore, Inc. 2005 Incentive Stock Plan
(the “Plan”) and an agreement entered into between the registered owner and
Horizon Offshore, Inc. thereunder. Copies of this Plan and the agreement are on
file and available for inspection at the principal office of the Company.
     6.4 Dividends on Restricted Stock. Any and all cash and stock dividends
paid with respect to the shares of restricted stock shall be subject to any
restrictions on transfer, forfeitability provisions or reinvestment requirements
as the Committee may, in its discretion, prescribe in the Incentive Agreement.
     6.5 Forfeiture. In the event of the forfeiture of any shares of restricted
stock under the terms provided in the Incentive Agreement (including any
additional shares of restricted stock that may result from the reinvestment of
cash and stock dividends, if so provided in the Incentive Agreement), such
forfeited shares shall be surrendered and the

6



--------------------------------------------------------------------------------



 



certificates cancelled. The participants shall have the same rights and
privileges, and be subject to the same forfeiture provisions, with respect to
any additional shares received pursuant to Section 4.5 due to a
recapitalization, stock split or other change in capitalization described
therein.
     6.6 Expiration of Restricted Period. Upon the expiration or termination of
the Restricted Period and the satisfaction of any other conditions prescribed by
the applicable Incentive Agreement or at such earlier time as provided for in
Section 6.2, the restrictions applicable to the restricted stock shall lapse and
a stock certificate for the number of shares of restricted stock with respect to
which the restrictions have lapsed shall be delivered, free of all such
restrictions and legends other than those required by law, to the participant or
the participant’s estate, as the case may be.
     6.7 Rights as a Stockholder. Subject to the restrictions imposed under the
terms and conditions of this Plan and subject to any other restrictions that may
be imposed in the Incentive Agreement, each participant receiving restricted
stock shall have all the rights of a stockholder with respect to shares of
Common Stock during any period in which such shares are subject to forfeiture
and restrictions on transfer, including the right to vote such shares.
     7. Restricted Stock Units.
     7.1 Grant of Restricted Stock Units. A restricted stock unit, or RSU,
represents the right to receive from the Company on the scheduled vesting date
or other specified payment date for such RSU, one share of Common Stock. An
award of restricted stock units may be subject to the attainment of specified
performance goals or targets, forfeitability provisions and such other terms and
conditions as the Committee may determine, subject to the provisions of this
Plan. To the extent an award of restricted stock units is intended to qualify as
“performance-based compensation” under Section 162(m), it must be granted
subject to the attainment of performance goals as described in Section 10 and
meet the additional requirements imposed by Section 162(m).
     7.2 Vesting Period. At the time an award of restricted stock units is made,
the Committee shall establish a period of time during which the restricted stock
units shall vest (the “Vesting Period”). Each award of restricted stock units
may have a different Vesting Period. Except as provided in Section 4.4(c), a
Vesting Period of at least three years is required, except that if vesting of
the RSUs is subject to the attainment of specified performance goals, the
Vesting Period may be one year or more. Incremental periodic vesting of portions
of the award during the Vesting Period is permitted. The acceleration of the
expiration of the Vesting Period shall occur as provided under Section 11.12(b)
upon a Change of Control of the Company and may also occur as provided under
Section 11.4 in the event of termination of employment under the circumstances
provided in the Incentive Agreement.
     7.3 Dividend Equivalent Accounts. Subject to the terms and conditions of
this Plan and the applicable Incentive Agreement, as well as any procedures
established by the Committee, prior to the expiration of the applicable Vesting
Period of an RSU

7



--------------------------------------------------------------------------------



 



granted to a participant hereunder, the Company shall establish an account for
the participant and deposit into that account any securities, cash or other
property comprising any dividend or property distribution with respect to the
shares of Common Stock underlying the RSU. The participant shall have no rights
to the amounts or other property in such account until the applicable RSU vests.
     7.4 Rights as a Stockholder. Each participant receiving restricted stock
units shall have no rights as a stockholder with respect to such restricted
stock units until such time as shares of Common Stock are issued to the
participant.
     8. Stock-Settled Stock Appreciation Rights.
     8.1 Grant of Stock-Settled Stock Appreciation Rights. A stock-settled stock
appreciation right, or SAR, is a right to receive, without payment to the
Company, a number of shares of Common Stock, the number of which is determined
pursuant to the formula set forth in Section 8.5. Each SAR granted by the
Committee under the Plan shall be subject to the terms and conditions provided
in this Section 8:
     8.2 Number. Each SAR granted to any participant shall relate to such number
of shares of Common Stock as shall be determined by the Committee, subject to
adjustment as provided in Section 4.5.
     8.3 Duration. The term of each SAR shall be determined by the Committee,
but shall not exceed a maximum term of 10 years. The Committee may in its
discretion accelerate the exercisability of any SAR at any time in its
discretion.
     8.4 Exercise. A SAR may be exercised, in whole or in part, by giving
written notice to the Company, specifying the number of SARs which the holder
wishes to exercise. The date that the Company receives such written notice shall
be referred to herein as the “Exercise Date.” The Company shall, within 30 days
of an Exercise Date, deliver to the exercising holder certificates for the
shares of Common Stock to which the holder is entitled pursuant to Section 8.5
     8.5 Payment. The number of shares of Common Stock which shall be issuable
upon the exercise of a SAR shall be determined by dividing:
     (a) the number of shares of Common Stock as to which the SAR is exercised,
multiplied by the amount of the appreciation in each such share (for this
purpose, the “appreciation” shall be the amount by which the Fair Market Value
of the Common Stock subject to the SAR on the business day preceding the
Exercise Date exceeds the “Base Price,” which is an amount, not less than the
Fair Market Value of a share of Common Stock on the date of grant, which shall
be determined by the Committee at the time of grant, subject to adjustment under
Section 4.5); by
     (b) the Fair Market Value of a share of Common Stock on the Exercise Date.

8



--------------------------------------------------------------------------------



 



     8.6 No Fractional Shares. No fractional shares of Common Stock shall be
issued upon the exercise of a SAR. In lieu thereof, the holder of a SAR shall be
entitled to purchase the portion necessary to make a whole share at its Fair
Market Value on the Exercise Date.
     8.7 Repricing. Except for adjustments pursuant to Section 4.5 or actions
permitted to be taken by the Committee pursuant to Section 11.12(c), unless
approved by the stockholders of the Company, (a) the Base Price for any
outstanding SAR granted under this Plan may not be decreased after the date of
grant and (b) an outstanding SAR that has been granted under this Plan may not,
as of any date that such SAR has a per share Base Price that is greater than the
then current Fair Market Value of a share of Common Stock, be surrendered to the
Company as consideration for anything of value, including the grant of a new SAR
with a lower Base Price, another Incentive, a cash payment or Common Stock.
     9. Other Stock-Based Awards.
     9.1 Grant of Other Stock-Based Awards. Subject to the limitations described
in Section 9.2, the Committee may grant to eligible participants “Other
Stock-Based Awards,” which shall consist of awards, other than options,
restricted stock, restricted stock units or SARs provided for in Sections 5
through 8, the value of which is based in whole or in part on the value of
shares of Common Stock. Other Stock-Based Awards may be awards of shares of
Common Stock or may be denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, shares of, or appreciation in
the value of, Common Stock (including securities convertible or exchangeable
into or exercisable for shares of Common Stock), as deemed by the Committee
consistent with the purposes of this Plan. The Committee shall determine the
terms and conditions of any Other Stock-Based Award (including which rights of a
stockholder, if any, the recipient shall have with respect to Common Stock
associated with any such award) and may provide that such award is payable in
whole or in part in cash. An Other Stock-Based Award may be subject to the
attainment of such specified performance goals or targets as the Committee may
determine, subject to the provisions of this Plan. To the extent that an Other
Stock-Based Award is intended to qualify as “performance-based compensation”
under Section 162(m), it must be granted subject to the attainment of
performance goals as described in Section 10 and meet the additional
requirements imposed by Section 162(m).
     9.2 Vesting Terms. Except as otherwise provided in Section 4.4(c), other
Stock-Based Awards granted under this Section 9 shall be subject to a vesting
period of at least three years, except that if vesting of the award is subject
to the attainment of specified performance goals, a minimum vesting period of
one year is allowed. Incremental periodic vesting of portions of the award over
the required vesting period is permitted.
     10. Section 162(m) Awards. To the extent that shares of restricted stock,
restricted stock units or Other Stock-Based Awards granted under the Plan are
intended to qualify as “performance-based compensation” under Section 162(m),
the vesting, grant or payment of such

9



--------------------------------------------------------------------------------



 



awards shall be conditioned on the achievement of one or more performance goals
and must satisfy the other requirements of Section 162(m). The performance goals
pursuant to which such awards shall vest, be granted or be paid out shall be any
or a combination of the following performance measures applied to the Company or
one or more of its divisions, subsidiaries or lines of business: return on
equity, cash flow, assets or investment; stockholder return; changes in
revenues, operating income, cash flow, cash provided by operating activities,
earnings before interest, taxes and/or depreciation, earnings or earnings per
share; customer growth; customer satisfaction or an economic value added
measure. The performance goals may be subject to such adjustments as are
specified in advance by the Committee, including adjustments made pursuant to
written guidelines that are approved or confirmed in advance by the Committee.
For any performance period, the performance objectives may be measured on an
absolute basis or relative to a group of peer companies selected by the
Committee, relative to internal goals or industry benchmarks, or relative to
levels attained in prior years.
     11. General.
     11.1 Duration. No Incentives may be granted under the Plan later than ten
years after the date of its approval by the Company’s stockholders; provided,
however, that Incentives granted prior to such date shall remain in effect until
(a) all such Incentives granted under this Plan have either been satisfied by
the issuance of shares of Common Stock or the payment of cash or been terminated
under the terms of this Plan or the applicable Incentive Agreement and (b) all
restrictions imposed on shares of Common Stock in connection with their issuance
under this Plan have lapsed.
     11.2 Transferability of Incentives.
     (a) No Incentive granted hereunder may be transferred, pledged, assigned or
otherwise encumbered by the holder thereof except:
     (i) by will;
     (ii) by the laws of descent and distribution; or
     (iii) pursuant to a domestic relations order, as defined in the Code; or
     (iv) in the case of stock options only, if permitted by the Committee and
so provided in the Incentive Agreement, (A) to Immediate Family Members (as
defined below), (B) to a partnership in which the participant and/or Immediate
Family Members, or entities in which the participant and/or Immediate Family
Members are the sole owners, members or beneficiaries, as appropriate, are the
sole partners, (C) to a limited liability company in which the participant
and/or Immediate Family Members, or entities in which the participant and/or
Immediate Family Members are the sole owners, members or beneficiaries, as
appropriate, are the sole members, or (D) to a trust for the sole benefit of the
participant and/or Immediate Family Members. “Immediate Family Members” means
the spouse and natural or adopted children or

10



--------------------------------------------------------------------------------



 



grandchildren of the participant and their respective spouses. To the extent
that an incentive stock option is permitted to be transferred during the
lifetime of the participant, it shall be treated thereafter as a non-qualified
stock option.
     (b) No such transfer of any Incentive under Section 11.2(a) shall be
effective to bind the Company unless the Company shall have been furnished with
written notice thereof and a copy of such evidence as the Committee may deem
necessary to establish the validity of the transfer and the acceptance by the
transferee or transferees of the terms and conditions of this Plan and the
applicable Incentive Agreement.
     (c) Any attempted assignment, transfer, pledge, hypothecation or other
disposition of an Incentive, or levy of attachment or similar process upon the
Incentive not specifically permitted herein, shall be null and void and without
effect.
     11.3 Dividend Equivalents. In the sole and complete discretion of the
Committee, an Incentive may provide the holder thereof with dividends or
dividend equivalents, payable in cash, shares, other securities or other
property on a current or deferred basis.
     11.4 Effect of Termination of Employment or Death. In the event that a
participant ceases to be an employee of the Company for any reason, including
death, disability, early retirement or normal retirement, any outstanding
Incentives then held by such participant may be exercised, may vest or may
expire at such times or in such manner as is set forth in the Incentive
Agreement. In its discretion, the Committee may resolve any questions under this
Plan or any Incentive Agreement as to whether and when there has been a
termination of employment and the cause or nature of such termination.
     11.5 Additional Conditions. Anything in this Plan to the contrary
notwithstanding:
     (a) the Company may, if it shall determine it necessary or desirable for
any reason, at the time of award of any Incentive or the issuance of any shares
of Common Stock pursuant to any Incentive, require the recipient of the
Incentive, as a condition to the receipt thereof or to the receipt of shares of
Common Stock issued pursuant thereto, to deliver to the Company a written
representation of present intention to acquire the Incentive or the shares of
Common Stock issued pursuant thereto for his own account for investment and not
for distribution; and
     (b) if at any time the Company further determines, in its sole discretion,
that the listing, registration or qualification (or any updating of any such
document) of any Incentive or the shares of Common Stock issuable pursuant
thereto is necessary on any securities exchange or under any federal or state
securities or blue sky law, or that the consent or approval of any governmental
regulatory body is necessary or desirable as a condition of, or in

11



--------------------------------------------------------------------------------



 



connection with the award of any Incentive, the issuance of shares of Common
Stock pursuant thereto, or the removal of any restrictions imposed on such
shares, such Incentive shall not be awarded or such shares of Common Stock shall
not be issued or such restrictions shall not be removed, as the case may be, in
whole or in part, unless such listing, registration, qualification, consent or
approval shall have been effected or obtained free of any conditions not
acceptable to the Company.
     11.6 Incentive Agreements. An Incentive under this Plan shall be subject to
such terms and conditions, not inconsistent with this Plan, as the Committee
may, in its sole discretion, prescribe and set forth in the Incentive Agreement.
Such terms and conditions may provide for the forfeiture of an Incentive or the
gain associated with an Incentive under certain circumstances to be set forth in
the Incentive Agreement, including if the participant competes with the Company
or engages in other activities that are harmful to the Company. In connection
with all grants of Incentives under this Plan, the Committee shall authorize and
approve a form of Incentive Agreement governing the terms and conditions of such
Incentive that apply to all similarly-situated award recipients, and cause the
Company to prepare an individual agreement with or notice to each award
recipient that reflects the actual number of shares of Common Stock to which the
Incentive of such recipient relates. A copy of such document shall be provided
to each such award recipient, and the Committee may, but need not, require that
such award recipient duly execute and deliver to the Company a copy of such
document as a condition precedent to the effectiveness of the grant of the
Incentive. Such document is referred to in this Plan as an “Incentive Agreement”
regardless of whether a participant’s signature is required.
     11.7 Withholding.
     (a) The Company shall have the right to withhold from any payments or stock
issuances under this Plan, or to collect as a condition of payment, any taxes
required by law to be withheld.
     (b) If so provided in the applicable Incentive Agreement, a participant
will have the right to satisfy his or her withholding tax obligation in whole or
in part by electing (an “Election”) to deliver currently owned shares of Common
Stock or to have the Company withhold from the shares the participant otherwise
would receive shares of Common Stock having a value equal to the minimum amount
required to be withheld, with the value of the shares to be delivered or
withheld being based on the Fair Market Value of the Common Stock on the date
that the amount of tax to be withheld is determined (the “Tax Date”). Each
Election must be made prior to the Tax Date. Notwithstanding anything to the
contrary in this Plan or any Incentive Agreement, the Committee may disapprove
of any Election or suspend or terminate the right to make Elections.
     11.8 No Continued Employment. No participant under this Plan shall have any
right, because of his or her participation, to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation.

12



--------------------------------------------------------------------------------



 



     11.9 Deferral Permitted. Payment of cash or distribution of any shares of
Common Stock to which a participant is entitled under any Incentive shall be
made as provided in the Incentive Agreement. Payment may be deferred at the
option of the participant if provided in the Incentive Agreement.
     11.10 Amendment or Discontinuance of this Plan. The Board may amend or
discontinue this Plan at any time; provided, however, that no such amendment
may:
     (a) without the approval of the stockholders, (i) increase, subject to
adjustments permitted herein, the maximum number of shares of Common Stock that
may be issued through this Plan, (ii) materially increase the benefits accruing
to participants under this Plan, (iii) materially expand the classes of persons
eligible to participate in this Plan, (iv) materially expand the types of awards
available for grant under the Plan, (v) amend Section 11.1 to permit grants of
Incentives hereunder later than ten years after the date this Plan is approved
by the Company’s stockholders, (vi) materially change the method of determining
the Base price of options or the Base Price of SARs, or (vii) amend Section 5.6
or 8.7 to permit repricing of options or SARs, respectively, or
     (b) materially impair, without the consent of the recipient, an Incentive
previously granted, except (i) as otherwise provided in Section 11.16 and
(ii) that the Company retains all rights to take action under Section 11.12 and
to include in Incentive Agreements provisions authorizing the Committee in its
discretion to cancel unvested or unexercisable Incentives.
     11.11 Definition of Fair Market Value. Whenever the “Fair Market Value” of
Common Stock or some other specified security must be determined for purposes of
this Plan, it shall be determined as follows: (i) if the Common Stock or other
security is listed on an established stock exchange or any automated quotation
system that provides sale quotations, the closing sale price for a share thereof
on such exchange or quotation system on the applicable date or, if shares are
not traded on such day, on the next preceding trading date, (ii) if the Common
Stock or other security is not listed on any exchange or quotation system, but
bid and asked prices are quoted and published, the mean between the quoted bid
and asked prices on the applicable date or, if bid and asked prices are not
available on such day, on the next preceding day on which such prices were
available; and (iii) if the Common Stock or other security is not regularly
quoted, the fair market value of a share thereof on the applicable date as
established by the Committee in good faith.
     11.12 Change of Control.
     (a) Unless otherwise provided in the Incentive Agreement, a Change of
Control shall mean:
     (i) the acquisition by any person of beneficial ownership of 50% or more of
the outstanding shares of the Common Stock or 50% or more of the combined voting
power of Horizon’s then outstanding

13



--------------------------------------------------------------------------------



 



securities entitled to vote generally in the election of directors; provided,
however, that for purposes of this subsection (i), the following transactions
and acquisitions shall not constitute a Change of Control:
     (A) any acquisition (other than a Business Combination (as defined below)
which constitutes a Change of Control under Section 11.12(a)(ii) hereof) of
Common Stock directly from the Company,
     (B) any acquisition of Common Stock by the Company,
     (C) any acquisition of Common Stock by any employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, or
     (D) any acquisition of Common Stock by any Person who as of the date this
Plan is approved by the Company’s stockholders holds any of the Company’s
Series B Mandatorily Convertible Preferred Stock or their respective affiliates,
     (E) any acquisition of Common Stock by any corporation pursuant to a
Business Combination that does not constitute a Change of Control under
Section 11.12(a)(ii) hereof; or
     (ii) consummation of a reorganization, share exchange, merger or
consolidation (including any such transaction involving any direct or indirect
subsidiary of Horizon) or sale or other disposition of all or substantially all
of the assets of the Company (a “Business Combination”); provided, however, that
in no such case shall any such transaction constitute a Change of Control if
immediately following such Business Combination, the individuals and entities
who were the beneficial owners of Horizon’s outstanding Common Stock and
Horizon’s voting securities entitled to vote generally in the election of
directors immediately prior to such Business Combination have direct or indirect
beneficial ownership, respectively, of more than 50% of the then outstanding
shares of common stock, and more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the surviving or successor corporation, or, if applicable, the
ultimate parent company thereof; or
     (iii) approval by the stockholders of Horizon of a complete liquidation or
dissolution of Horizon.
For purposes of this Section 11.12, the term “person” shall mean a natural
person or entity, and shall also mean the group or syndicate created when two or
more persons act as a syndicate or other group (including a partnership or
limited partnership) for the purpose of acquiring, holding, or disposing of a
security,

14



--------------------------------------------------------------------------------



 



except that “person” shall not include an underwriter temporarily holding a
security pursuant to an offering of the security.
     (b) Upon a Change of Control of the type described in clause (a)(i) of this
Section 11.12 or upon the approval by the Board of Directors of Horizon of any
Change of Control of the type described in clause (a)(ii) or (a)(iii) of this
Section 11.12, all outstanding Incentives granted pursuant to this Plan shall
automatically become fully vested and exercisable, all restrictions or
limitations on any Incentives shall automatically lapse and, unless otherwise
provided in the Incentive Agreement, all performance criteria and other
conditions relating to the payment of Incentives shall be deemed to be achieved
at the target level without the necessity of action by any person.
     (c) No later than 30 days after a Change of Control of the type described
in subsection (a)(i) of this Section 11.12 and no later than 30 days after the
approval by the Board of a Change of Control of the type described in
subsections (a)(ii) or (a)(iii) of this Section 11.12, the Committee, acting in
its sole discretion without the consent or approval of any participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may act to effect one or more of the
alternatives listed below, which may vary among individual participants and
which may vary among Incentives held by any individual participant; provided,
however, that no such action may be taken if it would result in the imposition
of a penalty on the participant under Section 409A of the Code as a result
thereof:
     (i) require that all outstanding options, SARs or Other Stock-Based Awards
be exercised on or before a specified date (before or after such Change of
Control) fixed by the Committee, after which specified date all unexercised
options, SARs and Other Stock-Based Awards and all rights of participants
thereunder shall terminate,
     (ii) make such equitable adjustments to Incentives then outstanding as the
Committee deems appropriate to reflect such Change of Control and provide
participants with substantially equivalent rights before and after such Change
of Control (provided, however, that the Committee may determine in its sole
discretion that no adjustment is necessary),
     (iii) provide for mandatory conversion or exchange of some or all of the
outstanding options, SARs, restricted stock units or Other Stock-Based Awards
held by some or all participants as of a date, before or after such Change of
Control, specified by the Committee, in which event such Incentives shall be
deemed automatically cancelled and the Company shall pay, or cause to be paid,
to each such participant an amount of cash per share equal to the excess, if
any, of the Change of Control Value of the shares subject to such option, SAR,
restricted stock unit or Other Stock-Based Award, as defined and calculated
below, over the per share exercise

15



--------------------------------------------------------------------------------



 



price or base price of such Incentive or, in lieu of such cash payment, the
issuance of Common Stock or securities of an acquiring entity having a Fair
Market Value equal to such excess, or
     (iv) provide that thereafter, upon any exercise or payment of an Incentive
that entitles the holder to receive Common Stock, the holder shall be entitled
to purchase or receive under such Incentive, in lieu of the number of shares of
Common Stock then covered by such Incentive, the number and class of shares of
stock or other securities or property (including cash) to which the holder would
have been entitled pursuant to the terms of the agreement providing for the
reorganization, share exchange, merger, consolidation or asset sale, if,
immediately prior to such Change of Control, the holder had been the record
owner of the number of shares of Common Stock then covered by such Incentive.
     (d) For the purposes of conversions or exchanges under paragraph (iii) of
Section 11.12(c), the “Change of Control Value” shall equal the amount
determined by whichever of the following items is applicable:
     (i) the per share price to be paid to holders of Common Stock in any such
merger, consolidation or other reorganization,
     (ii) the price per share offered to holders of Common Stock in any tender
offer or exchange offer whereby a Change of Control takes place, or
     (iii) in all other events, the fair market value of a share of Common
Stock, as determined by the Committee as of the time determined by the Committee
to be immediately prior to the effective time of the conversion or exchange.
     (e) In the event that the consideration offered to stockholders of Horizon
in any transaction described in this Section 11.12 consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered that is other than cash.
     11.13 Repurchase. Upon approval of the Committee, the Company may
repurchase all or a portion of a previously granted Incentive from a participant
by mutual agreement by payment to the participant of cash or Common Stock or a
combination thereof with a value equal to the value of the Incentive determined
in good faith by the Committee; provided, however, that in no event will this
section be construed to grant the Committee the power to take any action in
violation of Section 5.6 or 8.7.
     11.14 Liability.
     (a) Neither Horizon, its affiliates or any of their respective directors or
officers shall be liable to any participant relating to the participant’s
failure to (i) realize any anticipated benefit under an Incentive due to the
failure to satisfy any

16



--------------------------------------------------------------------------------



 



applicable conditions to vesting, payment or settlement, including the failure
to attain performance goals or to satisfy the conditions specified in
Section 11.5 or (ii) realize any anticipated tax benefit or consequence due to
changes in applicable law, the particular circumstances of the participant, or
any other reason.
     (b) No member of the Committee (or officer of the Company exercising
delegated authority of the Committee under Section 3 thereof) will be liable for
any action or determination made in good faith with respect to this Plan or any
Incentive.
     11.15 Interpretation.
     (a) Unless the context otherwise requires, (i) all references to Sections
are to Sections of this Plan, (ii) the term “including” means including without
limitation, (iii) all references to any particular Incentive Agreement shall be
deemed to include any amendments thereto or restatements thereof, and (iv) all
references to any particular statute shall be deemed to include any amendment,
restatement or re-enactment thereof or any statute or regulation substituted
therefore.
     (b) The titles and subtitles used in this Plan or any Incentive Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Plan or the Incentive Agreement.
     (c) All pronouns contained in this Plan or any Incentive Agreement, and any
variations thereof, shall be deemed to refer to the masculine, feminine or
neutral, singular or plural, as the identities of the parties may require.
     (d) Whenever any provision of this Plan authorizes the Committee to take
action or make determinations with respect to outstanding Incentives that have
been granted or awarded by the chief executive officer of Horizon under Section
3(i) hereof, each such reference to “Committee” shall be deemed to include a
reference to any officer of the Company that has delegated administrative
authority under Section 3(ii) of this Plan (subject to the limitations of such
section).
     11.16 Compliance with Section 409A. It is the intent of the Company that
this Plan comply with the requirements of Section 409A of the Code with respect
to any Incentives that constitute non-qualified deferred compensation under
Section 409A and the Company intends to operate the Plan in compliance with
Section 409A and the Department of Treasury’s guidance or regulations
promulgated thereunder. If the Committee grants any Incentives or takes any
other action that would, either immediately or upon vesting or payment of the
Incentive, inadvertently result in the imposition of a penalty on a participant
under Section 409A of the Code, then the Company, in its discretion, may, to the
maximum extent permitted by law, unilaterally rescind ab initio, sever, amend or
otherwise modify the grant or action (or any provision of the Incentive) in such
manner necessary for the penalty to be inapplicable or reduced.

17



--------------------------------------------------------------------------------



 



     12. Stock Options for Outside Directors
     12.1 Grant of Options. Outside Directors shall receive the following:
     (a) Each Outside Director shall be automatically granted non-qualified
stock options to purchase 10,000 shares of Common Stock on the 21st calendar day
after mailing an information statement in accordance with Rule 14c-2(b) under
the 1934 Act; and
     (b) On the day following each annual meeting of stockholders of Horizon
occurring after December 31, 2005, each Outside Director shall be automatically
granted non-qualified stock options to purchase up to 10,000 shares of Common
Stock, the exact number of which shall be set by the Board of Directors.
     12.2 Exercisability of Stock Options. Subject to the Committee’s right to
accelerate the exercisability of any stock option and subject to the Committee’s
rights under Section 11.12, the stock options granted to Outside Directors under
this Section 12 shall be exercisable one year after the date of grant and shall
expire ten years following the date of grant.
     12.3 Exercise Price. The exercise price of the stock options granted to
Outside Directors shall be equal to the Fair Market Value, as defined in the
Plan, of a share of Common Stock on the date of grant. The exercise price may be
paid as provided in Section 5.5 hereof.
     12.4 Exercise After Termination of Board Service. In the event an Outside
Director ceases to serve on the Board, the stock options granted hereunder must
be exercised, to the extent otherwise exercisable at the time of termination of
Board service, within one year from termination of Board service; provided,
however, that in the event of termination of Board service as a result of
retirement (at age 65 or later or after having completed five or more years of
service on the Board), the stock options may be exercised within five years from
the date of termination of Board service. Notwithstanding the foregoing, no
stock options may be exercised later than ten years after the date of grant.
* * * * * * * * * *

18